DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a collimator claimed in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: NONDESTRUCTIVE TEST SYSTEM COMPRISING A NEUTRON EMISSION UNIT FOR EMITTING FAST NEUTRONS AND A NEUTRON DETECTION UNIT FOR DETECTING THERMAL NEUTRONS, AND NONDESTRUCTIVE TEST METHOD.
The disclosure is objected to because of the following informalities:  
Abstract, line 1, “The” before “neutron emission unit” should be replaced by --A--.
Abstract, line 2, --a-- should be inserted before “neutron emission”
Abstract, line5, “the” before “neutron detector” should be replaced by --a--.
Paragraph [0030], line 3, --cylindrical-- should be inserted before “accelerator 11b”.
Paragraph [0032], line 5, --22a to 22e-- should be inserted after “the neutron detectors”.
Paragraph [0035], line 11, --Nh-- should be inserted after “fast neutrons”.
Paragraph [0035], line 12, --Nh-- should be inserted after “the fast neutrons”.
Appropriate correction is required.
An amended abstract must be presented on a separate sheet, apart from any other text, in accordance with 37 CFR 1.52(b)(4) and 1.72(b).
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
1. (Proposed Amendments) A non-destructive inspection system, comprising: 
a neutron emission unit capable of emitting neutrons; 
a neutron detector capable of detecting the neutrons emitted from the neutron emission unit and penetrating through an inspection object; 
a collimator positioned between the inspection object and the neutron detector and arranged so that the neutrons penetrating through the inspection object enter the neutron detector with a predetermined directivity; and 
a calculation unit configured to perform a calculation based on a result detected by the neutron detector, 
wherein:
the neutron emission unit emits the neutrons such that a center axis of a neutron emission intersects a center axis direction of the collimator, and 
the calculation unit is capable of generating information about the inspection object in the center axis direction of the collimator, based on position information of the neutron detector and/or position information of the neutron emission unit, information about an angle at which the center axis of the neutron emission intersects the center axis direction of the collimator, and a neutron amount detected by the neutron detector.
Appropriate correction is required.
Claims 2, 16, and 17 are objected to because of the following informalities:  
2. (Proposed Amendments) The non-destructive inspection system of claim 1, wherein the neutron emission unit is configured to emit the neutrons such that the center axis of the neutron emission intersects the center axis direction of the collimator at [[an]] the angle (a previously recited limitation in claim 1) of 10 degrees to 80 degrees.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
16. (Proposed Amendments) The non-destructive inspection system of claim 2, wherein: 
the neutron detector comprises a plurality of detection units 
the calculation unit specifies a detection unit, out of the plurality of detection units, which detects a peculiar neutron amount based on neutron amounts detected by the plurality of detection units.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
17. (Proposed Amendments) The non-destructive inspection system of claim 2, wherein:
the neutron emission unit is capable of emitting the neutrons toward a first position and a second position, which are differently distanced from the collimator in the center axis direction of the collimator, 
the neutron detector is capable of detecting a first neutron amount detected when the neutron emission unit emits the neutrons toward the first position and a second neutron amount detected when the neutron emission unit emits the neutrons toward the second position, and 
the calculation unit is capable of generating information about the inspection object between the first position and the second position based on the first neutron amount and the second neutron amount.
Appropriate correction is required.
Claims 3-6 and 18-20 are objected to because of the following informalities:  
3. (Proposed Amendments) The non-destructive inspection system of claim 1, wherein:
the neutron detector comprises a plurality of detection units 
the calculation unit specifies a detection unit, out of the plurality of detection units, which detects a peculiar neutron amount based on neutron amounts detected by the plurality of detection units.
Appropriate correction is required.
Claims 4 and 19 are objected to because of the following informalities:  
4. (Proposed Amendments) The non-destructive inspection system of claim 3, wherein the calculation unit generates a fitting curve based on the neutron amounts detected by the plurality of detection units, and specifies the detection unit that detects the peculiar neutron amount based on a difference between the fitting curve and [[the]] a neutron amount (a lack of an antecedent basis) detected by each of the plurality of detection units (a previously recited limitation in claim 3).
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
19. (Proposed Amendments) The non-destructive inspection system of claim 4, wherein:
the neutron emission unit is capable of emitting the neutrons toward a first position and a second position, which are differently distanced from the collimator in the center axis direction of the collimator, 
the neutron detector is capable of detecting a first neutron amount detected when the neutron emission unit emits the neutrons toward the first position and a second neutron amount detected when the neutron emission unit emits the neutrons toward the second position, and 
the calculation unit is capable of generating information about the inspection object between the first position and the second position based on the first neutron amount and the second neutron amount.
Appropriate correction is required.
Claims 5 and 20 are objected to because of the following informalities:  
5. (Proposed Amendments) The non-destructive inspection system of claim 3, wherein the calculation unit specifies the detection unit that detects the peculiar neutron amount based on a difference between standard information corresponding to material information of the inspection object and [[the]] a neutron amount (a lack of an antecedent basis) detected by each of the plurality of detection units (a previously recited limitation in claim 3).
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
20. (Proposed Amendments) The non-destructive inspection system of claim 5, wherein:
the neutron emission unit is capable of emitting the neutrons toward a first position and a second position, which are differently distanced from the collimator in the center axis direction of the collimator, 
the neutron detector is capable of detecting a first neutron amount detected when the neutron emission unit emits the neutrons toward the first position and a second neutron amount detected when the neutron emission unit emits the neutrons toward the second position, and 
the calculation unit is capable of generating information about the inspection object between the first position and the second position based on the first neutron amount and the second neutron amount.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
6. (Proposed Amendments) The non-destructive inspection system of claim 3, wherein:
the neutron emission unit is movable relatively to the inspection object, and 
the calculation unit specifies the detection unit that detects the peculiar neutron amount, based on the neutron amounts detected by the plurality of detection units before a movement of the neutron emission unit and the neutron amounts detected by the plurality of detection units after the movement of the neutron emission unit.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
18. (Proposed Amendments) The non-destructive inspection system of claim 3, wherein:
the neutron emission unit is capable of emitting the neutrons toward a first position and a second position, which are differently distanced from the collimator in the center axis direction of the collimator, 
the neutron detector is capable of detecting a first neutron amount detected when the neutron emission unit emits the neutrons toward the first position and a second neutron amount detected when the neutron emission unit emits the neutrons toward the second position, and 
the calculation unit is capable of generating information about the inspection object between the first position and the second position based on the first neutron amount and the second neutron amount.
Appropriate correction is required.
Claims 7-11 are objected to because of the following informalities:  
7. (Proposed Amendments) The non-destructive inspection system of claim 1, wherein:
the neutron emission unit is capable of emitting the neutrons toward a first position and a second position, which are differently distanced from the collimator in the center axis direction of the collimator, 
the neutron detector is capable of detecting a first neutron amount detected when the neutron emission unit emits the neutrons toward the first position and a second neutron amount detected when the neutron emission unit emits the neutrons toward the second position, and 
the calculation unit is capable of generating information about the inspection object between the first position and the second position based on the first neutron amount and the second neutron amount.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
10. (Proposed Amendments) The non-destructive inspection system of claim 7, wherein:
the neutron detector comprises a first detection unit and a second detection unit  
the first detection unit and the second detection unit are movable with respect to the inspection object while maintaining a relative position with the neutron emission unit, 
the first detection unit is capable of detecting [[a]] the first neutron amount (a previously recited limitation in claim 7) in a case of the neutron emission unit emitting the neutrons toward the first position before a movement of one of the first detection unit or the second detection unit, and 
the second detection unit is capable of detecting [[a]] the second neutron amount (a previously recited limitation in claim 7) in a case of the neutron emission unit emitting the neutrons toward the second position after the movement.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities: 
11. (Proposed Amendments) The non-destructive inspection system of claim 7, 
a collimator positioned between the neutron emission unit the inspection object, (a positively recited limitation)
wherein:
the neutron detector comprises a plurality of detection units arranged in a two-dimensional direction 
the neutron emission unit emits the neutrons through [[a]] the collimator (a previously recited limitation) that restricts an emitting direction to two-dimensional directions, and 
the calculation unit is capable of generating information about the inspection object based on information of a plurality of neutron amounts detected by the plurality of detection units.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
12. (Proposed Amendments) The non-destructive inspection system of claim 1, wherein the calculation unit is configured to generate information about a composition of the inspection object between a first position and a second position, which are differently distanced from the collimator in the center axis direction of the collimator, based on a first neutron amount and a second neutron amount.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
13. (Proposed Amendments) The non-destructive inspection system of claim 1, wherein:
the neutron emission unit is capable of emitting a pulsed neutron beam, and 
the calculation unit detects, at a set detection time, time information of the pulsed neutron beam emitted from the neutron emission unit and thermal neutrons detected by the neutron detector, the thermal neutrons being generated when the pulsed neutron beam emitted penetrates through the inspection object.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
14. (Proposed Amendments) The non-destructive inspection system of claim 1, wherein
the calculation unit is capable of calculating distance information indicating a position of an abnormal portion in the center axis direction of the collimator, based on the position information (a previously recited limitation in claim 1) of the neutron detector and/or the position information (a previously recited limitation in claim 1) of the neutron emission unit, the information about [[an]] the angle (a previously recited limitation in claim 1) at which the center axis of the neutron emission intersects the center axis direction of the collimator, and [[a]] the neutron amount (a previously recited limitation in claim 1) detected by the neutron detector, the calculation unit being capable of generating information about a volume of the abnormal portion using the distance information and attenuation information of a structure through which the neutrons penetrate.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
15. (Proposed Amendments) A non-destructive inspection method implemented by using: 
a neutron emission unit capable of emitting neutrons; 
a neutron detector capable of detecting the neutrons emitted from the neutron emission unit and penetrating through an inspection object; 
a collimator positioned between the inspection object and the neutron detector and arranged so that the neutrons penetrating through the inspection object enter the neutron detector with a predetermined directivity; and 
a calculation unit configured to perform a calculation based on a result detected by the neutron detector, 
the non-destructive inspection method (previously recited in preamble) comprising: 
emitting the neutrons, by the neutron emission unit, toward the inspection object such that a center axis of a neutron emission intersects a center axis direction of the collimator; 
detecting the neutrons (a previously recited limitation) by the neutron detector; and 
generating, by the calculation unit, information about the inspection object in the center axis direction of the collimator, based on position information of the neutron detector and/or position information of the neutron emission unit, information about an angle at which the center axis of the neutron emission intersects the center axis direction of the collimator, and a neutron amount detected by the neutron detector.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a neutron emission unit and a calculation unit in claims 1-14 and 16-20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites a passive limitation “a collimator” in line 5, which renders the claim indefinite.  It is unclear whether the non-destructive inspection system further comprises a collimator.  See transitional phrases in MPEP § 2111.03 for more information.  Proposed amendments to claim 11 are suggested in objections to claim 11.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1-14 and 16-20, Turner et al. (U. S. Patent No. 9,442,083 B2) disclosed a non-destructive inspection system that comprises: 
a neutron emission unit (10) capable of emitting neutrons; 
a neutron detector (12) capable of detecting the neutrons emitted from the neutron emission unit and penetrating through an inspection object; 
a collimator (14) positioned between the inspection object and the neutron detector and arranged so that the neutrons penetrating through the inspection object enter the neutron detector with a predetermined directivity; 
wherein the neutron emission unit emits the neutrons such that a center axis of a neutron emission intersects a center axis direction of the collimator.
However, the prior art failed to disclose or fairly suggested that the non-destructive inspection system further comprises:
a calculation unit configured to perform a calculation based on a result detected by the neutron detector, 
wherein the calculation unit is capable of generating information about the inspection object in the center axis direction of the collimator, based on position information of the neutron detector and/or position information of the neutron emission unit, information about an angle at which the center axis of the neutron emission intersects the center axis direction of the collimator, and a neutron amount detected by the neutron detector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nagano et al. (U. S. Patent No. 11,513,084 B2) disclosed a non-destructive inspecting system and a non-destructive inspecting method.
Izhutov et al. (U. S. Patent No. 11,067,517 B2) disclosed a neutron radiography method and an apparatus for an implementation thereof.
Silarski et al. (U. S. Patent No. 10,126,257 B2) disclosed a device and a method for a non-invasive detection of hazardous materials in an aquatic environment.
Norris (U. S. Patent No. 7,573,044 B2) disclosed a remote inspection of explosive substances.
Heaton et al. (U. S. Patent No. 7,023,956 B2) disclosed detection methods and a system using sequenced technologies.
An English translation of JP5286411 B2 (WO2011/108709 A1) by Patent Translate.
An English translation of JPH11160254 A by Patent Translate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884